972 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lincoln ROBERTS, Petitioner-Appellant,v.STATE OF ALASKA;  Department of Corrections;  SusanHumphrey-Barnett, Commissioner, Respondents-Appellees.
No. 91-36357.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 18, 1992.Decided Aug. 26, 1992.

Before HUG, D.W. NELSON and T.G. NELSON, Circuit Judges.

ORDER

1
The district court's Order denying the petition for writ of habeas corpus is AFFIRMED for the reasons stated in the Magistrate Judge's Recommendation regarding Petition for Writ of Habeas Corpus filed August 30, 1992.